*804ON MOTION
LINN, Circuit Judge.

ORDER

Regina Bledsoe moves for a 33-day extension of time, until March 18, 2003, to file her brief. The court considers whether Bledsoe’s petition for review should be dismissed.
The court dismissed Bledsoe’s petition for review on July 10, 2002 for failure to pay the filing fee or file a Fed. Cir. R. 15(c) statement concerning' discrimination. Over four months later, Bledsoe moved to reinstate. On January 13, 2003, the court granted Bledsoe’s motion to reinstate “with some reluctance.” The court ordered that Bledsoe file her brief within 30 days and stated that “[n]o extensions” would be granted.
When the court states “no extensions,” it means it. These words are not lightly or routinely added to orders. Because Bledsoe did not file a brief within the explicit deadline set by the court in its January 13, 2003 order, the motion is denied and the petition for review is dismissed. See Julien v. Zeringue, 864 F.2d 1572 (Fed.Cir.1989) (court may dismiss for failure to file a brief).
Accordingly,
IT IS ORDERED THAT:
(1) Bledsoe’s motion for an extension of time is denied.
(2) The petition for review is dismissed for failure to file a brief.
(3) Each side shall bear its own costs.